 1   Bryan K. Weir, CA Bar #310964
     Thomas R. McCarthy*
 2   William S. Consovoy*
 3   Cameron T. Norris*
     CONSOVOY MCCARTHY PLLC
 4   1600 Wilson Boulevard, Suite 700
     Arlington, VA 22209
 5   (703) 243-9423
 6   *Application for admission
 7    pro hac vice pending
                                  UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11    DONALD J. TRUMP FOR PRESIDENT,             No. 19-cv-1501
      INC., DONALD J. TRUMP, in his
12    capacity as a private citizen,

13                      Plaintiffs,              NOTICE OF MOTION AND MOTION
                                                 FOR PRELIMINARY INJUNCTION
14           v.

15    ALEX PADILLA, in his official capacity
      as California Secretary of State, and
16    XAVIER BECERRA, in his official
      capacity as California Attorney General,
17
                        Defendants.
18

19

20
21

22

23

24

25

26

27

28
 1                                                 NOTICE
 2             Notice is hereby given that Plaintiffs Donald J. Trump for President, Inc. and President

 3   Donald J. Trump, in his capacity as a private citizen, make the following motion, which they

 4   propose to notice for a hearing on September 5, 2019.

 5                                                 MOTION
 6             Plaintiffs hereby move for a preliminary injunction enjoining enforcement of the provisions

 7   of the Presidential Tax Transparency and Accountability Act, enacted though Senate Bill 27

 8   (“SB27”), that require candidates for the presidency to disclose their tax returns as a condition of

 9   appearing on a primary ballot. See Cal. Elec. Code §§ 6880-6884. This motion is based on the

10   memorandum, declarations, and exhibits filed herewith, and the pleadings on file. Plaintiffs do not

11   desire to present oral testimony at the hearing. See Local Rule 231(d)(3). Plaintiffs estimate an hour

12   will be required for the hearing. Id.

13
                                                                   Respectfully submitted,
14

15   Dated: August 8, 2019                                         /s/ Bryan K. Weir
                                                                   Bryan K. Weir, CA Bar #310964
16
                                                                   Thomas R. McCarthy*
17                                                                 William S. Consovoy*
                                                                   Cameron T. Norris*
18                                                                 CONSOVOY MCCARTHY PLLC
                                                                   1600 Wilson Boulevard, Suite 700
19                                                                 Arlington, VA 22209
                                                                   (703) 243-9423
20
21
                                                                   *Application for admission pro hac
22                                                                 vice pending
23

24

25

26

27

28
     Notice of Motion and                               1
     Motion for Preliminary Injunction
 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed this pleading with the Clerk of the Court using the

 3   CM/ECF system. I certify that I have been in contact with counsel for Defendants, who have not
 4   yet entered an appearance or been served, and will transmit this filing via email to them at the below
 5   contact information.
 6
     Jay Russell
 7   California Department of Justice
 8   455 Golden Gate Avenue
     San Francisco, CA 94102
 9   jay.russell@doj.ca.gov
     (415) 510-3617
10
     Chad Stegeman
11
     California Department of Justice
12   455 Golden Gate Avenue
     San Francisco, CA 94102
13   chad.stegeman@doj.ca.gov
     (415) 510-3624
14
15
            Dated: August 8, 2019                          /s/ Bryan K. Weir
16
                                                           Bryan K. Weir
17                                                         CONSOVOY MCCARTHY PLLC
                                                           1600 Wilson Boulevard
18                                                         Suite 700
                                                           Arlington, VA 22209
19                                                         (703) 243-9423
20
21

22
23
24
25
26
27
28
                                                       2
